669 S.E.2d 741 (2008)
BLUEBIRD CORPORATION and Anthony A. Susi
v.
Lois A. AUBIN.
No. 128P08.
Supreme Court of North Carolina.
December 11, 2008.
Reid L. Phillips, Andrew J. Haile, Greensboro, for Susi.
G. Thompson Miller, Lexington, for Aubin.
Prior report: ___ N.C.App. ___, 657 S.E.2d 55.

ORDER
Upon consideration of the petition filed on the 24th day of March 2008 by Plaintiff (Susi) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*742 "Denied by order of the Court in conference, this the 11th day of December 2008."